DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the amendment filed 4/28/22.  As directed by the amendment, claims 1, 3-17 have been amended; claim 18-20 have been cancelled, and claims 21-23 remain withdrawn.  Claims 1-17 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meir WO2016168046A2 (herein after Meir) in view of Meschter US 2007/0271821 (herein after Meschter).

Regarding claim 1, Meir discloses an article (as seen annotated Figures 2 and 3), the article comprising: a first zone (paragraphs 0121, 0122 and 0123, 0124) including a knitted first layer (paragraphs 0121, 0122 and 0123, 0124) comprised of at least a first yarn (paragraphs 0121, 0122 and 0123, 0124) and a knitted second layer (paragraphs 0121, 0122 and 0123, 0124) comprised of at least a second yarn (paragraphs 0121, 0122 and 0123, 0124), the knitted second layer disposed primarily on one side of the knitted first layer wherein the knitted second layer is secured to the knitted base first layer via a plurality of tie-down portions formed from the second yarn (Paragraph 0123) when the second yarn forming the knitted second layer is integrated and integrally knit into the knitted first layer (paragraph 0123) and a second zone (paragraphs 0121, 0122 and 0123, 0124) continuous with the first zone (as seen in annotated Figure 2 and 3, paragraphs 0121, 0122 and 0123, 0124), comprised of a single knitted layer at least partially formed from the first yarn of the knitted first layer and the second yarn of the knitted second layer (paragraphs 0121, 0122 and 0123, 0124).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First zone)][AltContent: textbox (Second zone)]
    PNG
    media_image1.png
    814
    521
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Zones)][AltContent: textbox (Regions)][AltContent: arrow]
    PNG
    media_image2.png
    816
    543
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Knitted Component)]
    PNG
    media_image3.png
    692
    534
    media_image3.png
    Greyscale


However, Meir is silent to wherein the first zone of the article has a first degree of elasticity such that it has a first elongation when subjected to a tensile load, and Page 2 of 14Application No. 15/642,073Attorney Docket No.: 22752.354879/160041US02Reply to Office Action of: 01/28/2022wherein the second zone of the article has a second degree of elasticity such that it has a second elongation when subjected to the tensile load.
Meschter discloses wherein the first zone of the article has a first degree of elasticity (paragraph 0033 and 0044) such that it has a first elongation when subjected to a tensile load (paragraph 0028 and 0029), and Page 2 of 14Application No. 15/642,073Attorney Docket No.: 22752.354879/160041US02Reply to Office Action of: 01/28/2022wherein the second zone (as seen in annotated Figure 2) of the article has a second degree of elasticity such that it has a second elongation when subjected to the tensile load (paragraph 0043, as seen in annotated Figure 2).



[AltContent: textbox (The first zone has a first degree of elasticity such that it has a first elongation when subjected to a tensile load.)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second region)][AltContent: textbox (First region)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Second zone having less elasticity.)]
    PNG
    media_image4.png
    658
    371
    media_image4.png
    Greyscale

While Meschter teaches the use of various layers and various materials having varied properties of stretch (paragraph 0003 and 0044) and regions within the upper, the heel, toe cap and arch, that are capable of having differing properties of flexibility. Meschter is silent to wherein the second zone has a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 5% greater than the second elongation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Meir by constructing the second zone having a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 5% greater than the second elongation, in order to control and reinforce the areas of the upper that would be subjected to wear and tear and require less stretch and would need more reinforcement. As outlined above, the many appropriate materials used for the upper are a part of the regions within the upper that require varied stretch and flexibility.  Further, the first and second regions, are reinforced by stiches (as seen in Figures 18, 19 and 20, paragraph 0123 of Meir). The upper as shown has areas with no stitches only the textile.  In the first zone there are no stitches and in the region that denotes the second zone there are multiple stitches. The elongation rate of the first zone would indeed be capable of being greater than the second zone due to the material and number of reinforcing stitches in the second zone.  The percentage would be determined by the large range of appropriate knitted materials that according to Meschter could be used in the area of the upper ie.the heel, toe cap, laces and arch that require varied degrees of control and reinforcement in the range of appropriate materials Meschter uses for the upper.  The first elongation being at least 5% greater than the second elongation would provide selective control to the stretchable material and comfort to the wearer.
Regarding claim 2, the modified article of the combined references discloses the first elongation is at least 20% greater than the second elongation (paragraph 0003 and 0044 of Meschter).
While the combined references teach the use of various layers and various materials having varied properties of stretch (paragraph 0003 and 0044) and regions within the upper, the heel, toe cap and arch, that are capable of having differing properties of flexibility.  However the combined references are silent to wherein the second zone has a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 20% greater than the second elongation.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Meir by constructing the second zone having a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 20% greater than the second elongation, in order to control and reinforce the areas of the upper that would be subjected to wear and tear and require less stretch and would need more reinforcement. As outlined above, the many appropriate materials used for the upper are a part of the regions within the upper that require varied stretch and flexibility.  Further, the first and second regions, are reinforced by stitches. The upper as shown has areas with no stitches only the textile.  In the first zone there are no stitches and in the region that denotes the second zone there are stitches. The elongation rate of the first zone would indeed be capable of being greater than the second zone due to the material and number of reinforcing stitches.  The percentage of elongation would be determined by the large range of appropriate materials that according to Meschter could be used in the area of the upper ie.the heel, toe cap, laces and arch that require varied degrees of control and reinforcement on the range of appropriate materials Meschter uses for the upper.  The first elongation being at least 20% greater than the second elongation would provide selective control to the stretchable material and comfort to the wearer.
Regarding claim 3, the modified article of the combined references discloses wherein the first yarn comprises a first characteristic different than a second characteristic of the second yarn (paragraph 0004 and 0057 and 0061of Meir). 

Regarding claim 4, the modified article of the combined references discloses the first yarn is primarily disposed on a first side of the single knitted layer in the second zone (paragraph 0151, 0152 of Meir), and wherein the second yarn is primarily disposed on an opposite second side of the single knitted layer in the second zone (paragraph 0004, 0057, 0061, 0120, 0121,0122, 0123, 0124 of Meir).  

Regarding claim 5, the modified article of the combined references discloses a third zone (as seen in annotated Figure 5 of Meir) continuous with the first zone on an opposite side of the second zone (as seen in annotated Figure 5 of Meir), comprised of the single knitted layer at least partially formed from the first yarn of the knitted first layer and the second yarn of the knitted second layer in the first zone (0121,0122, 0123, 0124 of Meir),  wherein the third zone has the second degree of elasticity such that it has the second elongation (paragraphs 0092 and 0096). 

[AltContent: connector][AltContent: connector][AltContent: textbox (First zone)][AltContent: arrow][AltContent: textbox (Second zone)][AltContent: textbox (Third zone)]
    PNG
    media_image5.png
    570
    630
    media_image5.png
    Greyscale

Regarding claim 6, the modified article of the combined references discloses wherein the knitted second layer (paragraph 0003 and 0029 of Meschter) includes a first region and a second region in the first zone. 
Regarding claim 7, the modified article of the combined references discloses the first region of the first zone has an elongation being at least 5% greater than an elongation of the second region of the first zone when subjected to a tensile load (as seen in annotated Figures 2 of Meschter).
While Meschter teaches the use of various layers and various materials having varied properties of stretch (paragraph 0003 and 0044) and regions within the upper, the heel, toe cap and arch, that are capable of having differing properties of flexibility.  However Meschter is silent to wherein the second zone has a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 5% greater than the second elongation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Meir by constructing the second zone having a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 5% greater than the second elongation, in order to control and reinforce the areas of the upper that would be subjected to wear and tear and require less stretch and would need more reinforcement. As outlined in Meschter, the many appropriate materials used for the upper are a part of the regions within the upper that require varied stretch and flexibility.  Further, the first and second regions, are reinforced by stiches. The upper as shown has areas with no stitches only the textile.  In the first zone there are two groups of stitches and in the region that denotes the second zone there are three groups of stitches that overlap each other. The elongation rate of the first zone would indeed be capable of being greater than the second zone due to the material and number of reinforcing stitches.  The percentage would be determined by the large range of appropriate materials that according to Meschter that could be used and the area of the upper ie.the heel, toe cap, laces and arch that require varied degrees of control and reinforcement on the range of appropriate materials Meschter uses for the upper.  The first elongation being at least 5% greater than the second elongation would provide selective control to the stretchable material and comfort to the wearer.
Regarding claim 8, the modified article of the combined references discloses wherein the first and second regions of the second layer are each disposed primarily on the same side of the knitted first layer (paragraphs 0003, 0029 and 0044 of Meschter).
Regarding claim 9, the modified article of the combined references discloses wherein the first and second regions of the knitted second layer are spaced apart on the knitted first layer (paragraphs 0003, 0029 and 0044 of Meschter).
Regarding claim 10, the modified article of the combined references discloses wherein the first region of the knitted second layer includes a first structure comprising a first plurality of cells (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter- where the regions intersect) and the second region of the knitted second layer includes a second structure comprising a second plurality of cells (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter- where the regions intersect), wherein the first plurality of cells of the first structure are offset with respect to the second plurality of cells of the second structure (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter- where the regions intersect). 
.   
[AltContent: textbox (A first plurality of cells.)][AltContent: arrow][AltContent: textbox (A second plurality of cells.)]
    PNG
    media_image6.png
    643
    529
    media_image6.png
    Greyscale

Regarding claim 11, the modified article of the combined references discloses the at least one property of the first region of the knitted second layer includes a first cell size (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter), and wherein the at least one property of the second region of the knitted second layer includes a second cell size (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter), and wherein at least one dimension of the first cell size is larger than the same at least one dimension of the second cell size (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter).
Regarding claim 12, the modified article of the combined references discloses the article is an upper for an article of footwear, (as seen in Figure 1 and 2 of Meschter) and wherein the knitted second layer extends from a bite line of the upper to a throat area of the upper (Abstract, as best seen in Figure 1 of Meschter).
Regarding claim 13, Meir discloses article (as seen annotated Figures 2 and 3), comprising: a first zone (paragraphs 0121, 0122 and 0123, 0124), including a knitted first layer (paragraphs 0121, 0122 and 0123, 0124) comprised of at least a first yarn (paragraphs 0121, 0122 and 0123, 0124) and a first region of a knitted second layer (paragraphs 0121, 0122 and 0123, 0124) comprised of at least a second yarn (paragraphs 0121, 0122 and 0123, 0124), the knitted second layer being disposed primarily on one side of the knitted first layer (paragraph 0123), wherein the knitted second layer is secured to the knitted first layer via a plurality of tie-down portions (paragraph 0123) formed from the second yarn when the second yarn forming the knitted second layer is integrated and integrally knit into the knitted first layer (as seen in annotated Figure 2 and 3, paragraphs 0121, 0122 and 0123, 0124), a second zon

However Meir is silent to wherein the first zone has a first degree of elasticity such that it has a first elongation when subjected to a tensile load, and wherein the second zone has a second degree of elasticity such that it has a second elongation when subjected to the tensile load.

Meschter discloses wherein the first zone has a first degree of elasticity (paragraph 0033 and 0044) such that it has a first elongation when subjected to a tensile load (paragraph 0028 and 0029), and wherein the second zone (as seen in annotated Figure 2) has a second degree of elasticity such that it has a second elongation when subjected to the tensile load (paragraph 0043, as seen in annotated Figure 2).

While Meschter teaches the use of various layers and various materials having varied properties of stretch (paragraph 0003 and 0044) and regions within the upper, the heel, toe cap and arch, that are capable of having differing properties of flexibility. Meschter is silent to wherein the second zone has a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 5% greater than the second elongation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Meir by constructing the second zone having a second degree of elasticity such that it has a second elongation when subjected to the tensile load, the first elongation being at least 5% greater than the second elongation, in order to control and reinforce the areas of the upper that would be subjected to wear and tear and require less stretch and would need more reinforcement. As outlined above, the many appropriate materials used for the upper are a part of the regions within the upper that require varied stretch and flexibility.  Further, the first and second regions, are reinforced by stiches (as seen in Figures 18, 19 and 20, paragraph 0123 of Meir). The upper as shown has areas with no stitches only the textile.  In the first zone there are no stitches and in the region that denotes the second zone there are multiple stitches. The elongation rate of the first zone would indeed be capable of being greater than the second zone due to the material and number of reinforcing stitches in the second zone.  The percentage would be determined by the large range of appropriate knitted materials that according to Meschter could be used in the area of the upper ie.the heel, toe cap, laces and arch that require varied degrees of control and reinforcement in the range of appropriate materials Meschter uses for the upper.  The first elongation being at least 5% greater than the second elongation would provide selective control to the stretchable material and comfort to the wearer.
Regarding claim 14, the modified article of the combined references discloses wherein the first yarn comprises a first characteristic different than a second characteristic of the second yarn (paragraph 0004 and 0057 and 0061of Meir). 

Regarding claim 15, the modified article of the combined references discloses wherein the first region of the knitted second layer includes a first structure comprising a first plurality of cells (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter) and the second region of the knitted second layer includes a second structure comprising a second plurality of cells (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter), wherein the first plurality of cells of the first structure are offset with respect to the second plurality of cells of the second structure (as seen in annotated Figure 80, ref. 54c, paragraph 0048 of Meschter). 
Regarding claim 16, the modified article of the combined references discloses wherein the third zone has a third degree of elasticity such that it has a third elongation when subjected to the tensile load, the third elongation being at least 20% greater than the second elongation (paragraph 0046 of Meschter).
While Meschter teaches the use of various layers and various materials having varied properties of stretch (paragraph 0003) and regions within the upper, the heel, toe cap and arch, that are capable of having differing properties of flexibility.  However Meschter is silent to wherein the third zone has a third degree of elasticity such that it has a third elongation when subjected to the tensile load, the third elongation being at least 20% greater than the second elongation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Meir by constructing the third zone having a third degree of elasticity such that it has a third elongation when subjected to the tensile load, the third elongation being at least 20% greater than the second elongation in order to control and reinforce the areas of the upper that would be subjected to wear and tear and require less stretch and would need more reinforcement. As outlined above, the many appropriate materials used for the upper are a part of the regions within the upper that require varied stretch and flexibility.  Further, the third and second regions, are reinforced by stitches. The upper as shown has areas with no stitches only the textile.  In the third zone there are two groups of stitches and in the region that denotes the second zone there are two groups of stitches that overlap each other. The elongation rate of the first zone would indeed be capable of being greater than the second zone due to the material and number of reinforcing stitches.  The percentage would be determined by the large range of appropriate materials that according to Meschter that could be used and the area of the upper ie.the heel, toe cap, laces and arch that require varied degrees of control and reinforcement on the range of appropriate materials Meschter uses for the upper.  The third elongation being at least 20% greater than the second elongation would provide selective control to the stretchable material and comfort to the wearer.
Regarding claim 17, the modified article of the combined references discloses the at least one property of the first region of the knitted second layer includes a first cell size (as best seen in Figures 2 and 7 of Meschter), and wherein the at least one property of the second region of the second layer includes a second cell size (as best seen in Figures 2 and 7 of Meschter), and wherein at least one dimension of the first cell size is larger than the same at least one dimension of the second cell size (as best seen in Figures 2 and 7 of Meschter).
Arguments
Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732